Fletcher, Justice.
Jackson & Coker, Inc., filed an action for injunctive relief under OCGA § 13-8-2.1 (the Act) seeking enforcement of post-employment restrictive covenants contained in its employment contract with its former employee Mark Rooney. In this cross-appeal,1 Rooney contends that the trial court erred in holding that the Act does not violate the constitutional provision against restraint of trade in Art. Ill, Sec. VI, Par. V (c) of the 1983 Georgia Constitution. We agree.
This issue is controlled by our decision in Jackson & Coker, Inc. v. Hart, 261 Ga. 371 (405 SE2d 253) (1991). In that case, we held the Act unconstitutional on the grounds that it violates the prohibition against the restraint of trade in the 1983 Constitution. The trial court erred in holding to the contrary. We reverse that portion of the trial court’s order.

Judgment reversed.


All the Justices concur, except Clarke, C. J., who dissents.


 Jackson & Coker withdrew its appeal as moot.